      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 1 of 28



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
EUGENE DUNCAN AND ON BEHALF OF ALL :                    ECF CASE
OTHER PERSONS SIMILARLY SITUATED,   :
                                    :
                                    :                        1:19-cv-5809
                                                        No.: _________________
                Plaintiffs,
                                    :
     v.                             :                   CLASS ACTION COMPLAINT
                                    :
LIGHT TOUCH LASER LLC,              :                   JURY TRIAL DEMANDED
                                    :
               Defendant.           :
                                    :
                                    :
------------------------------------x

                                   INTRODUCTION

       1.      Plaintiff, EUGENE DUNCAN, on behalf of himself and others similarly

situated, asserts the following claims against Defendant, LIGHT TOUCH LASER LLC,

as follows.

       2.      Plaintiff is a visually-impaired and legally blind person who requires

screen-reading software to read website content using his computer. Plaintiff uses the

terms “blind” or “visually-impaired” to refer to all people with visual impairments who

meet the legal definition of blindness in that they have a visual acuity with correction of

less than or equal to 20 x 200. Some blind people who meet their definition have limited

vision. Others have no vision.

       3.      Based on a 2010 U.S. Census Bureau report, approximately 8.1 million

people in the United States are visually impaired, including 2.0 million who are blind,

and according to the American Foundation for the Blind’s 2015 report, approximately

400,000 visually impaired persons live in the State of New York.
      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 2 of 28



       4.      Plaintiff brings his civil rights action against LIGHT TOUCH LASER

LLC, (“Defendant” or “Company”) for its failure to design, construct, maintain, and

operate its website to be fully accessible to and independently usable by Plaintiff and

other blind or visually-impaired people. Defendant’s denial of full and equal access to its

website, and therefore denial of its products and services offered thereby and in

conjunction with its physical location, is a violation of Plaintiff’s rights under the

Americans with Disabilities Act (“ADA”).

       5.      Plaintiff is being deterred from patronizing the Defendant’s physical

location due to Defendant’s discrimination by failing to maintain access to the Website

for visually-impaired consumers. Plaintiff intends to return to Defendant’s Website and

spa location once Defendant ceases its on-going discriminatory practices.

       6.      Because Defendant’s website, WWW.LIGHTTOUCHNYC.COM (the

“Website” or “Defendant’s website”), is not equally accessible to blind and visually-

impaired consumers, it violates the ADA. Plaintiff seeks a permanent injunction to cause

a change in Defendant’s corporate policies, practices, and procedures so that Defendant’s

website will become and remain accessible to blind and visually-impaired consumers.

                             JURISDICTION AND VENUE

       7.      The Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title III of the ADA, 42

U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       8.      The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff’s New York State Human Rights Law, N.Y. Exec. Law Article 15,




                                            -2-
      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 3 of 28



(“NYSHRL”) and New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et

seq., (“NYCHRL”) claims.

       9.      Venue is proper in this district under 28 U.S.C. §1391(b)(1) and (2)

because Defendant is subject to personal jurisdiction in this District and a substantial

portion of the conduct complained of herein occurred in this District.

       10.     Defendant is subject to personal jurisdiction in this District. Defendant has

been and is committing the acts or omissions alleged herein in the Southern District of

New York that caused injury, and violated rights the ADA prescribes to Plaintiff and to

other blind and other visually impaired-consumers. A substantial part of the acts and

omissions giving rise to Plaintiff’s claims occurred in the in this District: on several

separate occasions, Plaintiff has been denied the full use and enjoyment of the facilities,

goods, and services of Defendant’s Website while attempting to access the Defendant’s

website from his home. These access barriers that Plaintiff encountered have caused a

denial of Plaintiff’s full and equal access multiple times in the past, and now deter

Plaintiff on a regular basis from visiting or returning to Defendant’s brick-and mortar

location and Website. This includes, the ability book service appointments, access the

contact form and frequently asked questions, learn information and details about the

different spa treatments, discover articles and read reviews, participate in other social

interactive experiences and to learn about other important information.

       11.     The Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                     THE PARTIES




                                            -3-
      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 4 of 28



       12.     Plaintiff, EUGENE DUNCAN, at all relevant times, is a resident of

Queens, New York. Plaintiff is a blind, visually-impaired handicapped person and a

member of member of a protected class of individuals under the ADA, under 42 U.S.C. §

12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101

et seq., the NYSHRL and NYCHRL.

       13.     On information and belief, Defendant, LIGHT TOUCH LASER LLC, is

and was, at all relevant times herein a Domestic Limited Liability Company organized

under the laws of New York with its principal office in New York, NY. Defendant

operates its spa location as well as its website, and those affiliated or directly linked, and

advertises, markets, offers and sells its spa services within the State of New York and

throughout the United States.

       14.     Defendant operates their website across the United States, and also owns

and operates its spa in New York, New York. This location constitutes a place of public

accommodation. Defendant’s location provides to the public important goods and

services. Defendant’s Website provides consumers with access to an array of goods and

services including its spa location, the ability book service appointments, access the

contact form and frequently asked questions, learn information and details about the

different spa treatments, discover articles and read reviews, participate in other social

interactive experiences and to learn about other important information.

       15.     Defendant’s spa location is a place of public accommodation within the

definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a

service, privilege, or advantage that is heavily integrated with Defendant’s physical

location and operates as a gateway thereto.



                                              -4-
      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 5 of 28




                             NATURE OF ACTION

       16.     The Internet has become a significant source of information, a portal, and

a tool for conducting business, doing everyday activities such as shopping, learning,

banking, researching, as well as many other activities for sighted, blind and visually-

impaired persons alike.

       17.     In today’s tech-savvy world, blind and visually-impaired people have the

ability to access websites using keyboards in conjunction with screen access software that

vocalizes the visual information found on a computer screen or displays the content on a

refreshable Braille display. Their technology is known as screen-reading software.

Screen-reading software is currently the only method a blind or visually-impaired person

may independently access the internet. Unless websites are designed to be read by screen-

reading software, blind and visually-impaired persons are unable to fully access websites,

and the information, products, and services contained thereon.

       18.     Blind and visually-impaired users of Windows operating system-enabled

computers and devices have several screen reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech,

otherwise known as “JAWS” is currently the most popular, separately purchased and

downloaded screen-reading software program available for a Windows computer.

       19.     For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being




                                           -5-
      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 6 of 28



rendered into text, the blind or visually-impaired user is unable to access the same

content available to sighted users.

        20.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.0 of the Web

Content Accessibility Guidelines (“WCAG 2.0”). WCAG 2.0 are well-established

guidelines for making websites accessible to blind and visually-impaired people. These

guidelines are universally followed by most large business entities and government

agencies to ensure their websites are accessible.

        21.     Non-compliant websites pose common access barriers to blind and

visually-impaired persons. Common barriers encountered by blind and visually impaired

persons include, but are not limited to, the following:

                a.      A text equivalent for every non-text element is not provided;

                b.      Title frames with text are not provided for identification and

navigation;

                c.      Equivalent text is not provided when using scripts;

                d.      Forms with the same information and functionality as for sighted

persons are not provided;

                e.      Information about the meaning and structure of content is not

conveyed by more than the visual presentation of content;

                f.      Text cannot be resized without assistive technology up to 200%

without losing content or functionality;

                g.      If the content enforces a time limit, the user is not able to extend,

adjust or disable it;



                                             -6-
         Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 7 of 28



                h.     Web pages do not have titles that describe the topic or purpose;

                i.     The purpose of each link cannot be determined from the link text

alone or from the link text and its programmatically determined link context;

                j.     One or more keyboard operable user interface lacks a mode of

operation where the keyboard focus indicator is discernible;

                k.     The default human language of each web page cannot be

programmatically determined;

                l.     When a component receives focus, it may initiate a change in

context;

                m.     Changing the setting of a user interface component may

automatically cause a change of context where the user has not been advised before using

the component;

                n.     Labels or instructions are not provided when content requires user

input, which include captcha prompts that require the user to verify that he or she is not a

robot;

                o.     In content which is implemented by using markup languages,

elements do not have complete start and end tags, elements are not nested according to

their specifications, elements may contain duplicate attributes and/or any IDs are not

unique;

                p.     Inaccessible Portable Document Format (PDFs); and,

                q.     The name and role of all User Interface elements cannot be

programmatically determined; items that can be set by the user cannot be




                                            -7-
      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 8 of 28



programmatically set; and/or notification of changes to these items is not available to user

agents, including assistive technology.

                                   STATEMENT OF FACTS

Defendant’s Barriers on Its Website

       22.     Defendant           offers         the         commercial           website,

WWW.LIGHTTOUCHNYC.COM, to the public. The website offers features which

should allow all consumers to access the goods and services which Defendant offers in

connection with their physical location. The goods and services offered by Defendant

include, but are not limited to the following, which allow consumers to: find information

about the physical location, the ability book service appointments, access the contact

form and frequently asked questions, learn information and details about the different spa

treatments, discover articles and read reviews, participate in other social interactive

experiences and to learn about other important information.

       23.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff, along with other blind or visually-impaired users, access to Defendant’s

website, and to therefore specifically deny the goods and services that are offered and

integrated with Defendant’s location. Due to Defendant’s failure and refusal to remove

access barriers to its website, Plaintiff and visually-impaired persons have been and are

still being denied equal access to Defendant’s physical location and the numerous goods,

services, and benefits offered to the public through the Website.

       24.     Plaintiff is a visually-impaired and legally blind person, who cannot use a

computer without the assistance of screen-reading software. Plaintiff is, however, a




                                            -8-
      Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 9 of 28



proficient JAWS screen-reader user and uses it to access the Internet. Plaintiff has visited

the Website on separate occasions using the JAWS screen-reader.

       25.     During Plaintiff’s visits to the Website, the last occurring in April, 2019,

Plaintiff encountered multiple access barriers that denied Plaintiff full and equal access to

the facilities, goods and services offered to the public and made available to the public;

and that denied Plaintiff the full enjoyment of the facilities, goods, and services of the

Website, as well as to the facilities, goods, and services of Defendant’s physical location

in New York by being unable to learn more information about the Defendant’s spa

location, the ability book service appointments, access the contact form and frequently

asked questions, learn information and details about the different spa treatments, discover

articles and read reviews, participate in other social interactive experiences and to learn

about other important information.

       26.     While attempting to navigate the Website, Plaintiff encountered multiple

accessibility barriers for blind or visually-impaired people that include, but are not

limited to, the following:

               a.      Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text

is an invisible code embedded beneath a graphical image on a website. Web accessibility

requires that alt-text be coded with each picture so that screen-reading software can speak

the alt-text where a sighted user sees pictures, which includes captcha prompts. Alt-text

does not change the visual presentation, but instead a text box shows when the mouse

moves over the picture. The lack of alt-text on these graphics prevents screen readers

from accurately vocalizing a description of the graphics. As a result, visually-impaired

LIGHT TOUCH LASER customers are unable to determine what is on the website,



                                            -9-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 10 of 28



browse, look for the spa location, check out Defendant’s service offerings, or make any

appointments;

                b.    Empty Links That Contain No Text causing the function or

purpose of the link to not be presented to the user. They can introduce confusion for

keyboard and screen-reader users;

                c.    Redundant Links where adjacent links go to the same URL address

which results in additional navigation and repetition for keyboard and screen-reader

users; and

                d.    Linked Images Missing Alt-text, which causes problems if an

image within a link contains no text and that image does not provide alt-text. A screen

reader then has no content to present the user as to the function of the link, including

information contained in PDFs.

                e.    Defendant’s website requires the use of a mouse to complete a

transaction. Yet, it is a fundamental tenet of web accessibility that for a web page to be

accessible to Plaintiff and blind people, it must be possible for the user to interact with

the page using only the keyboard. Indeed, Plaintiff and blind users cannot use a mouse

because manipulating the mouse is a visual activity of moving the mouse pointer from

one visual spot on the page to another. Thus, Defendant’s website’s inaccessible design,

which requires the use of a mouse to complete a transaction, denies Plaintiff and blind

customers the ability to independently navigate and/or make purchases.



Defendant Must Remove Barriers To Its Website




                                           -10-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 11 of 28



       27.     Due to the inaccessibility of Defendant’s Website, blind and visually-

impaired customers such as Plaintiff, who need screen-readers, cannot fully and equally

use or enjoy the facilities, goods, and services Defendant offers to the public on its

Website. The access barriers Plaintiff encountered have caused a denial of Plaintiff’s full

and equal access in the past, and now deter Plaintiff on a regular basis from accessing the

Website.

       28.     These access barriers on Defendant’s Website have deterred Plaintiff from

visiting or returning to Defendant’s physical location and Website, and enjoying them

equal to sighted individuals because: Plaintiff was unable to find the location and hours

of operation of Defendant’s physical location on its Website and other important

information, preventing Plaintiff from visiting or returning to the location and Website to

purchase items and to view the items.

       29.     If the Website was equally accessible to all, Plaintiff could independently

navigate the Website and complete a desired transaction as sighted individuals do.

       30.     Through his attempts to use the Website, Plaintiff has actual knowledge of

the access barriers that make these services inaccessible and independently unusable by

blind and visually-impaired people.

       31.     Because simple compliance with the WCAG 2.0 Guidelines would

provide Plaintiff and other visually-impaired consumers with equal access to the Website,

Plaintiff alleges that Defendant has engaged in acts of intentional discrimination,

including but not limited to the following policies or practices:

               a.      Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff;



                                            -11-
            Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 12 of 28



                         b.     Failure to construct and maintain a website that is sufficiently

       intuitive so as to be equally accessible to visually-impaired individuals, including

       Plaintiff; and,

                         c.     Failing to take actions to correct these access barriers in the face of

       substantial harm and discrimination to blind and visually-impaired consumers, such as

       Plaintiff, as a member of a protected class.

               32.       Defendant therefore uses standards, criteria or methods of administration

       that have the effect of discriminating or perpetuating the discrimination of others, as

       alleged herein.

               33.       The ADA expressly contemplates the injunctive relief that Plaintiff seeks

       in this action. In relevant part, the ADA requires:

       In the case of violations of . . . their title, injunctive relief shall include an order to alter
               facilities to make such facilities readily accessible to and usable by individuals
               with disabilities . . . Where appropriate, injunctive relief shall also include
               requiring the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

               34.       Because Defendant’s Website has never been equally accessible, and

       because Defendant lacks a corporate policy that is reasonably calculated to cause its

       Website to become and remain accessible, Plaintiff invokes 42 U.S.C. § 12188(a)(2) and

       seeks a permanent injunction requiring Defendant to retain a qualified consultant

       acceptable to Plaintiff (“Agreed Upon Consultant”) to assist Defendant to comply with

       WCAG 2.0 guidelines for Defendant’s Website. Plaintiff seeks that their permanent

       injunction requires Defendant to cooperate with the Agreed Upon Consultant to:

                         a.     Train Defendant’s employees and agents who develop the Website

       on accessibility compliance under the WCAG 2.0 guidelines;

                                                      -12-
       Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 13 of 28



                  b.     Regularly check the accessibility of the Website under the WCAG

2.0 guidelines;

                  c.     Regularly test user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.0 guidelines;

and,

                  d.     Develop an accessibility policy that is clearly disclosed on

Defendant’s Websites, with contact information for users to report accessibility-related

problems.

        35.       If the Website was accessible, Plaintiff and similarly situated blind and

visually-impaired people could independently view service items, locate Defendant’s spa

location, book appointments and otherwise research related products and services via the

Website.

        36.       Although Defendant may currently have centralized policies regarding

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by,

blind and other visually-impaired consumers.

        37.       Defendant has, upon information and belief, invested substantial sums in

developing and maintaining their Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making their Website

equally accessible to visually impaired customers.

        38.       Without injunctive relief, Plaintiff and other visually-impaired consumers

will continue to be unable to independently use the Website, violating their rights.




                                             -13-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 14 of 28



                       CLASS ACTION ALLEGATIONS

       39.     Plaintiff, on behalf of himself and all others similarly situated, seeks to

certify a nationwide class under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally blind

individuals in the United States who have attempted to access Defendant’s Website and

as a result have been denied access to the equal enjoyment of goods and services offered

in Defendant’s physical location, during the relevant statutory period.

       40.     Plaintiff, on behalf of himself and all others similarly situated, seeks

certify a New York State subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

blind individuals in the State of New York who have attempted to access Defendant’s

Website and as a result have been denied access to the equal enjoyment of goods and

services offered in Defendant’s physical location, during the relevant statutory period.

       41.     Plaintiff, on behalf of himself and all others similarly situated, seeks

certify a New York City subclass under Fed. R. Civ. P. 23(a) and 23(b)(2): all legally

blind individuals in the City of New York who have attempted to access Defendant’s

Website and as a result have been denied access to the equal enjoyment of goods and

services offered in Defendant’s physical location, during the relevant statutory period.

       42.     Common questions of law and fact exist amongst Class, including:

               a.      Whether Defendant’s Website is a “public accommodation” under

the ADA;

               b.      Whether Defendant’s Website is a “place or provider of public

accommodation” under the NYSHRL or NYCHRL;




                                           -14-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 15 of 28



               c.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating the ADA; and

               d.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating the NYSHRL or NYCHRL.

       43.     Plaintiff’s claims are typical of the Class. The Class, similarly to the

Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

violated the ADA, NYSYRHL or NYCHRL by failing to update or remove access

barriers on its Website so either can be independently accessible to the Class.

       44.     Plaintiff will fairly and adequately represent and protect the interests of

the Class Members because Plaintiff has retained and is represented by counsel

competent and experienced in complex class action litigation, and because Plaintiff has

no interests antagonistic to the Class Members. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

on grounds generally applicable to the Class, making appropriate both declaratory and

injunctive relief with respect to Plaintiff and the Class as a whole.

       45.     Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class Members predominate over

questions affecting only individual Class Members, and because a class action is superior

to other available methods for the fair and efficient adjudication of their litigation.

       46.     Judicial economy will be served by maintaining their lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the



                                             -15-
            Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 16 of 28



       judicial system by the filing of numerous similar suits by people with visual disabilities

       throughout the United States.



                              FIRST CAUSE OF ACTION
                     VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

               47.      Plaintiff, on behalf of himself and the Class Members, repeats and

       realleges every allegation of the preceding paragraphs as if fully set forth herein.

               48.      Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq.,

       provides:

       No individual shall be discriminated against on the basis of disability in the full and equal
              enjoyment of the goods, services, facilities, privileges, advantages, or
              accommodations of any place of public accommodation by any person who owns,
              leases (or leases to), or operates a place of public accommodation.

42 U.S.C. § 12182(a).


               49.      Defendant’s spa location is a place of public accommodations within the

       definition of Title III of the ADA, 42 U.S.C. § 12181(7). Defendant’s Website is a

       service, privilege, or advantage of Defendant’s physical location. The Website is a

       service that is integrated with this location.

               50.      Under Section 302(b)(1) of Title III of the ADA, it is unlawful

       discrimination to deny individuals with disabilities the opportunity to participate in or

       benefit from the goods, services, facilities, privileges, advantages, or accommodations of

       an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

               51.      Under Section 302(b)(1) of Title III of the ADA, it is unlawful

       discrimination to deny individuals with disabilities an opportunity to participate in or

       benefit from the goods, services, facilities, privileges, advantages, or accommodation,

                                                    -16-
             Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 17 of 28



       which is equal to the opportunities afforded to other individuals. 42 U.S.C. §

       12182(b)(1)(A)(ii).

               52.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination

       also includes, among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when
               such modifications are necessary to afford such goods, services, facilities,
               privileges, advantages, or accommodations to individuals with disabilities, unless
               the entity can demonstrate that making such modifications would fundamentally
               alter the nature of such goods, services, facilities, privileges, advantages or
               accommodations; and a failure to take such steps as may be necessary to ensure
               that no individual with a disability is excluded, denied services, segregated or
               otherwise treated differently than other individuals because of the absence of
               auxiliary aids and services, unless the entity can demonstrate that taking such
               steps would fundamentally alter the nature of the good, service, facility, privilege,
               advantage, or accommodation being offered or would result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

               53.     The acts alleged herein constitute violations of Title III of the ADA, and

       the regulations promulgated thereunder. Plaintiff, who is a member of a protected class of

       persons under the ADA, has a physical disability that substantially limits the major life

       activity of sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore,

       Plaintiff has been denied full and equal access to the Website, has not been provided

       services that are provided to other patrons who are not disabled, and has been provided

       services that are inferior to the services provided to non-disabled persons. Defendant has

       failed to take any prompt and equitable steps to remedy its discriminatory conduct. These

       violations are ongoing.

               54.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

       forth and incorporated therein, Plaintiff, requests relief as set forth below.




                                                    -17-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 18 of 28



                         SECOND CAUSE OF ACTION
                        VIOLATIONS OF THE NYSHRL

        55.     Plaintiff, on behalf of himself and the New York State Sub-Class

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        56.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place of public accommodation . . . because of the . . . disability

of any person, directly or indirectly, to refuse, withhold from or deny to such person any

of the accommodations, advantages, facilities or privileges thereof.”

        57.     Defendant’s physical location is located in State of New York and

throughout the United States and constitute a sales establishment and place of public

accommodation within the definition of N.Y. Exec. Law § 292(9). Defendant’s Website

is a service, privilege or advantage of Defendant. Defendant’s Website is a service that is

by and integrated with this physical location.

        58.     Defendant is subject to New York Human Rights Law because it owns and

operates its physical location and Website. Defendant is a person within the meaning of

N.Y. Exec. Law § 292(1).

        59.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated

with Defendant’s physical location to be completely inaccessible to the blind. Their

inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.




                                           -18-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 19 of 28



       60.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or

would result in an undue burden".

       61.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no

individual with a disability is excluded or denied services because of the absence of

auxiliary aids and services, unless such person can demonstrate that taking such steps

would fundamentally alter the nature of the facility, privilege, advantage or

accommodation being offered or would result in an undue burden.”

       62.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their

website accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of

Defendant’s business nor result in an undue burden to Defendant.

       63.     Defendant’s actions constitute willful intentional discrimination against

the class on the basis of a disability in violation of the NYSHRL, N.Y. Exec. Law §

296(2) in that Defendant has:



                                          -19-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 20 of 28



               a.     constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.     constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.     failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       64.     Defendant has failed to take any prompt and equitable steps to remedy

their discriminatory conduct. These violations are ongoing.

       65.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and New York State Sub-Class Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website and its physical location

under § 296(2) et seq. and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the Sub-

Class Members will continue to suffer irreparable harm.

       66.     Defendant’s actions were and are in violation of New York State Human

Rights Law and therefore Plaintiff invokes his right to injunctive relief to remedy the

discrimination.

       67.     Plaintiff is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for each and every offense.

       68.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

       69.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.



                                            -20-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 21 of 28




                     THIRD CAUSE OF ACTION
        VIOLATION OF THE NEW YORK STATE CIVIL RIGHTS LAW

        70.     Plaintiff, on behalf of himself and the New York State Sub-Class

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        71.     Plaintiff served notice thereof upon the attorney general as required by

N.Y. Civil Rights Law § 41.

        72.     N.Y. Civil Rights Law § 40 provides that “all persons within the

jurisdiction of this state shall be entitled to the full and equal accommodations,

advantages, facilities and privileges of any places of public accommodations, resort or

amusement, subject only to the conditions and limitations established by law and

applicable alike to all persons. No persons, being the owner, lessee, proprietor, manager,

superintendent, agent, or employee of any such place shall directly or indirectly refuse,

withhold from, or deny to any person any of the accommodations, advantages, facilities

and privileges thereof . . .”

        73.     N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . .

disability, as such term is defined in section two hundred ninety-two of executive law, be

subjected to any discrimination in his or her civil rights, or to any harassment, as defined

in section 240.25 of the penal law, in the exercise thereof, by any other person or by any

firm, corporation or institution, or by the state or any agency or subdivision.”

        74.     Defendant’s New York State physical location is a sales establishment and

place of public accommodation within the definition of N.Y. Civil Rights Law § 40-c(2).




                                            -21-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 22 of 28



Defendant’s Website is a service, privilege or advantage of Defendant and its Website is

a service that is by and integrated with these establishments.

       75.     Defendant is subject to New York Civil Rights Law because it advertises,

owns and operates its physical location and Website. Defendant is a person within the

meaning of N.Y. Civil Law § 40-c(2).

       76.     Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to

update or remove access barriers to its Website, causing its Website and the services

integrated with Defendant’s physical location to be completely inaccessible to the blind.

Their inaccessibility denies blind patrons full and equal access to the facilities, goods and

services that Defendant makes available to the non-disabled public.

       77.     N.Y. Civil Rights Law § 41 states that “any corporation which shall

violate any of the provisions of sections forty, forty-a, forty-b or forty two . . . shall for

each and every violation thereof be liable to a penalty of not less than one hundred dollars

nor more than five hundred dollars, to be recovered by the person aggrieved thereby . . .”

       78.     Under NY Civil Rights Law § 40-d, “any person who shall violate any of

the provisions of the foregoing section, or subdivision three of section 240.30 or section

240.31 of the penal law, or who shall aid or incite the violation of any of said provisions

shall for each and every violation thereof be liable to a penalty of not less than one

hundred dollars nor more than five hundred dollars, to be recovered by the person

aggrieved thereby in any court of competent jurisdiction in the county in which the

defendant shall reside ...”

       79.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.



                                            -22-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 23 of 28



        80.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and New York State Sub-Class Members on the basis of disability are

being directly or indirectly refused, withheld from, or denied the accommodations,

advantages, facilities and privileges thereof in § 40 et seq. and/or its implementing

regulations.

        81.     Plaintiff is entitled to compensatory damages of five hundred dollars per

instance, as well as civil penalties and fines under N.Y. Civil Law § 40 et seq. for each

and every offense.

                          FOURTH CAUSE OF ACTION
                         VIOLATIONS OF THE NYCHRL

        82.     Plaintiff, on behalf of himself and the New York City Sub-Class

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        83.     N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an

unlawful discriminatory practice for any person, being the owner, lessee, proprietor,

manager, superintendent, agent or employee of any place or provider of public

accommodation, because of . . . disability . . . directly or indirectly, to refuse, withhold

from or deny to such person, any of the accommodations, advantages, facilities or

privileges thereof.”

        84.     Defendant’s location is a sales establishment and a place of public

accommodation within the definition of N.Y.C. Admin. Code § 8-102(9), and its Website

is a service that is integrated with its establishment.




                                             -23-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 24 of 28



       85.     Defendant is subject to NYCHRL because it advertises, owns and operates

its physical location and its Website in the City of New York, making it a person within

the meaning of N.Y.C. Admin. Code § 8-102(1).

       86.     Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in

refusing to update or remove access barriers to Website, causing its Website and the

services integrated with its physical location to be completely inaccessible to the blind.

The inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

       87.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C.

Admin. Code § 8-107(15)(a).

       88.     Defendant’s actions constitute willful intentional discrimination against

the Sub-Class on the basis of a disability in violation of the N.Y.C. Administrative Code

§ 8-107(4)(a) and § 8-107(15)(a) in that Defendant has:

               a.      constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.



                                            -24-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 25 of 28



        89.     Defendant has failed to take any prompt and equitable steps to remedy

their discriminatory conduct. These violations are ongoing.

        90.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff and members of the proposed class and subclass on the

basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, accommodations and/or opportunities of its Website and its

establishments under § 8-107(4)(a) and/or its implementing regulations. Unless the Court

enjoins Defendant from continuing to engage in these unlawful practices, Plaintiff and

members of the class will continue to suffer irreparable harm.

        91.     Defendant’s actions were and are in violation of the NYCHRL and

therefore Plaintiff invokes his right to injunctive relief to remedy the discrimination.

        92.     Plaintiff is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y.C. Administrative Code § 8-120(8) and § 8-126(a) for each

offense as well as punitive damages pursuant to § 8-502.

        93.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        94.     Under N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

set forth below.

                                FIFTH CAUSE OF ACTION
                                 DECLARATORY RELIEF

        95.     Plaintiff, on behalf of himself and the Class and New York State and City

Sub-Classes Members, repeats and realleges every allegation of the preceding paragraphs

as if fully set forth herein.




                                             -25-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 26 of 28



       96.     An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that its Website

contains access barriers denying blind customers the full and equal access to the goods,

services and facilities of its Website and by extension its physical location, which

Defendant owns, operates and controls, fails to comply with applicable laws including,

but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et

seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Admin. Code § 8-107, et seq. prohibiting

discrimination against the blind.

       97.     A judicial declaration is necessary and appropriate at this time in order

that each of the parties may know their respective rights and duties and act accordingly.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the Court grant the following relief:

               a.      A preliminary and permanent injunction to prohibit Defendant

from violating the Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y.

Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of

New York;

               b.      A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its Website into full compliance with the

requirements set forth in the ADA, and its implementing regulations, so that the Website

is readily accessible to and usable by blind individuals;

               c.      A declaration that Defendant owns, maintains and/or operates its

Website in a manner that discriminates against the blind and which fails to provide access



                                            -26-
     Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 27 of 28



for persons with disabilities as required by Americans with Disabilities Act, 42 U.S.C. §§

12182, et seq., N.Y. Exec. Law § 296, et seq., N.Y.C. Administrative Code § 8-107, et

seq., and the laws of New York

               d.      An order certifying the Class and Sub-Classes under Fed. R. Civ.

P. 23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.      Compensatory damages in an amount to be determined by proof,

including all applicable statutory and punitive damages and fines, to Plaintiff and the

proposed class and subclasses for violations of their civil rights under New York State

Human Rights Law and City Law;

               f.      Pre- and post-judgment interest;

               g.      An award of costs and expenses of the action together with

reasonable attorneys’ and expert fees; and

               h.      Such other and further relief as this Court deems just and proper.

                            DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

of fact the Complaint raises.

Dated: New York, New York
       June 20, 2019

                                      THE MARKS LAW FIRM, PC

                                      _______________________
                                      Bradly G. Marks
                                      175 Varick St., 3rd Floor
                                      New York, New York 10014
                                      Tel: (646) 770-3775
                                      Fax: (646) 867-2639
                                      brad@markslawpc.com

                                             -27-
Case 1:19-cv-05809-KPF Document 1 Filed 06/20/19 Page 28 of 28




                         Jeffrey M. Gottlieb (JG-7905)
                         Dana L. Gottlieb       (DG-6151)
                         GOTTLIEB & ASSOCIATES
                         150 East 18th Street, Suite PHR
                         New York, New York 10003
                         Tel: 212.228.9795
                         Fax: 212.982.6284
                         nyjg@aol.com
                         danalgottlieb@aol.com




                              -28-
